Title: To Thomas Jefferson from William Tatham, 6 May 1808
From: Tatham, William
To: Jefferson, Thomas


                  
                     Dr. Sir.
                     Craven County N. Carolina 6th. May 1808.
                  
                  I have just finished completing my agricultural designs for this year, leaving the Plantation in fine order, & the crop under good fence having a straight line fence of six feet high for all the partitions on a plan new in this Country, & which will, I hope, prove a profitable example.
                  I shall leave the crop (now planted) in the hands of those who remain, & remove towards Harbour Island tomorrow in order to pursue my objects at that place till I hear something from the Federal City touching the intended operations of Government and the employment in which my services can be rendered useful: I shall continue to improve, as far as possible, my knowledge of those interesting parts of the United States, their defence and public economy. In the interim, the surest address to me, should occasion require it, will be to care of Francis Hawkes Esqr., Port Collector, Newbern.
                  The Commercial interests of that Place seem to be very generally opposed to the present Administration, Mr. Pickering’s letter has been reprinted Pamphlet, & Mr. Stanley (one of your inveterate opposers) is pushed against Mr. Blackledge. So far as I can judge, the Majority of our Citizens in Town are as loyal subjects to John Bull, in their hearts, as any about St. James’s; and would willingly mark similar lines of distinction in Society. I think we shall discover in the result of your Embargo (which may god preserve many years if need be!) that too much of our unnecessary Commerce is bottomed on British Capital, and the sweat of our brow subverted into those illicit channels which enable forcing Countries to tyranize: I learn through the Murmurs of the City, that Our Sailors retiring to Agricultural pursuits is already felt by those who would rather have them impressed. I hope this disposition to seek more natural employments will encrease, and we shall shortly turn our attention to those branches of our public economy which lead to substitute domestic culture, domestic manufactures, domestic intercourse, domestic reciprocity, domestic commerce, & domestic consumption through the territories of the Union. Such, I flatter myself, is the general disposition of our Country Citizens and if the pursuit of this policy should, by opening all our coastwise & interior communication, render our Ships themselves an Article of Commerce in our own ports, & leave every individual the means of wallowing in peace & abundance. What & who are the losses we have to regret in the departure of foreign tools & foreign Agents whose nefarious transactions have too long stained the purity of an American flag on which they have neither the claims of equitable right or general interest of the Community for the protection which it affords, & which Mr. Pickering’s mistaken theory would plead for, tho’ at the rueful expence of the blood & treasure of a people whose intrinsic interests & pacific inclinations have placed them perfectly independent of the Wars & Commerce of Quarreling Europe.
                  I have the honor to be Dr. Sir, in haste, Your Obt H St
                  
                     Wm Tatham
                     
                  
                  
                     P.S. I find (through the confidential sight of a correspondence between a person of high standing in this state & One in New York) that the removal of the Court of Portugal has opened a new field for Speculations of Vast extent; and I am inclined to think encouragement to emigrate thither is offered, & will be given, to Men of talents & enterprize amongst our Citizens.—Whether this is a British plan (which I suspect) time must determine; but, be it whose it may, it ought to be watchd, and converted (as it may be) to the consoledation of American power.—I am greatly recovered of my dislocations, & shall be active some way or other.—Yrs.
                  
                  
                     W. T.
                  
               